DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/17/2022 has been entered. Claims 1, 6-9 and 13-18 have been amended. Claims 2 and 10-11 have been cancelled and claims 19-20 are new additions. Claims 1, 3-9 and 12-20 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 3-9, 12-15 and 17-18 recite or depend from independent claims which recite at least one of the following terms “third segment”, “first bending point”, and/or “second bending point”. This is considered new terminology as the nomenclature of the specification of 10/15/2019 is departed from by the amendment of 08/17/2022. The applicant is reminded the specification should have clear support for terminology used in the claims to insure certainty in construing the claims in the light of the specification. Additionally, such support should find antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. No new matter may be introduced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 17-18 recites the limitation "a third segment" and “the contour further includes a second bending point that is a connection point of the third segment and one of the first and second segments”. The aforementioned claim elements are ambiguous as it is unclear what orientation with regards to the second bending point, first segment and second segment the “a third segment” refers. In particular, the claims require the first segment and second segment to have a connection point as a first bending point. Further the claims require a second bending point that is a connection point of the third segment, first segment and second segment. It is unclear how a single connection point, i.e. the second bending point is configured to all three segments, as the contour of the outer surface of each side portion only allows for the joining of at most two adjacent segments. The examiner suggests amending “the contour further includes a second bending point that is a connection point of the third segment and one of the first and second segments” limitations to read “the contour further includes a second bending point that is a connection point of the third segment and at least one of the first segment or the second segment”.
Claims 3-9, 12-15 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1, 3-9, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2006/0070691 A1), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Regarding claim 1, Iio discloses a pneumatic tire. The tire includes a tread including a tread surface 18; and a contour of an outer surface of each side portion of the tire that includes: a first segment that is a straight line, a second segment that is a straight line and that is continuous with the first segment, and a third segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a first bending point.

    PNG
    media_image1.png
    351
    727
    media_image1.png
    Greyscale

The contour further includes a second bending point that is a connection point of the third segment and the second segment, the first bending point and the second bending point are covered by the tread surface 18 of the tire in a radial direction of the tire.
Iio does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 165°, or a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
And as discussed in the Figures note above, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As to a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm. Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the tread base and second bending point being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having an obtuse angle between the first and second segments in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capability of preventing the occurrence of bareness of rubber as suggested by Ikeda; and have the claimed distance between the tread base and the second bending portion as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Regarding claims 3-9, 12-13, with guidance provided by the figures, modified Iio discloses the use of two bending points which meets the claimed 2 – 15 and not greater than 4 bending points; and a distance in the radial direction between the bending points that are adjacent to each other is not greater than 0.2 times a cross-sectional height of the tire; and the contour includes a projection at one or more of the first and second bending points; and the second bending point is located at an outermost side and is located outward of a maximum width position of the tire in the radial direction, see Ikeda Fig. 1 at 5a.
[AltContent: textbox (Second bending point)][AltContent: textbox (Carcass turn-up portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carcass main portion)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 and a carcass 10 and a pair of beads 8, wherein the carcass includes a carcass ply extending on and between both beads, the carcass ply is turned up around each bead from an inner side toward an outer side to form a main portion and a turned-up portion in the carcass ply, and at least the second bending point one of the bending points is located adjacent an end of the turned-up portion in the radial direction, see Iio figure above; and at least the second bending point is located adjacent the base of the tread and inward of the base in the radial direction, and the tire is a tire for a motorcycle, see Iio figure above, [0003]; and the contour includes more than 2 bending points, and a distance in the radial direction between the bending points is not greater than 0.2 times a cross-sectional height of the tire for all of adjacent pairs of bending points.
As to a distance in the radial direction between the end of the turned-up portion and at least the second bending point is not greater than 3 mm.
Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the turn-up portion and the at least second bending point being not greater than 3.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio to have the claimed distance between the turn-up portion and the at least second bending point as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Regarding claim 20, modified Iio discloses a carcass 12 includes a carcass ply extending on and between both of the beads, and the carcass ply is turned up around each bead 22 of the beads from an inner side toward an outer side to form a main portion and a turned-up portion in the carcass ply, wherein the contour of the outer surface of the tire on an axially outer side of the bead includes a circular arc that is convex inward in an axial direction, a radially outer end of the circular arc is connected to a radially inner end of the first segment, an inner end of a side surface is the radially inner end of the first segment.
Modified Iio does not explicitly disclose a distance in the radial direction between an end of the turned-up portion and the inner end of the side surface is not greater than 5 mm.
However, Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the turned-up portion and inner end of the side surface being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having the claimed distance between an end of the turned-up portion and the inner end of the side surface as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2006/0070691 A1), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396), as applied to claim 6 above, and further in view of Mukai (US 2010/0300594 A1 – of record).
Regarding claims 14-15, modified Iio does not explicitly disclose the bending point includes a height and width that is not less than 0.5 mm and not greater than 1.0 mm.
Mukai discloses a pneumatic tire suitable for a structure provided on the outer surface of a sidewall portion which can facilitate elimination of air existing between a tire vulcanizing mold and the green tire to prevent the occurrence of bareness of rubber, namely, void on the outer surface of the vulcanized tire, see [0001]. The tire is configured to have vent line 9A – (construed as a bending point), wherein the width 9w and height 9v thereof is between 0.2 – 2.0 mm and 0.3 – 2.0 mm respectively. Mukai further discloses such a configuration optimizes the discharging of trapped air, see [0073].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bending points of modified Iio in the claimed manner as taught by Mukai to provide the aforementioned benefits.
Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2006/0070691 A1), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 16, Iio discloses a pneumatic tire. The tire includes a tread including a tread surface 18; and a contour of an outer surface of each side portion of the tire that includes: a first segment that is a circular arc, a second segment that is a straight line and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point.

[AltContent: textbox (Carcass turn-up portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carcass main portion)][AltContent: arrow][AltContent: textbox (Bending point)][AltContent: textbox (Second segment)][AltContent: arrow][AltContent: textbox (First segment)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The contour further includes more than 2 bending points; and a distance in a radial direction of the tire between the bending points is not greater than 0.2 times a cross-sectional height of the tire for all of adjacent pairs of bending points; and a carcass 12 includes a carcass ply extending on and between both of the beads, and the carcass ply is turned up around each bead 22 of the beads from an inner side toward an outer side to form a main portion and a turned-up portion in the carcass ply, wherein the contour of the outer surface of the tire on an axially outer side of the bead includes a circular arc that is convex inward in an axial direction, a radially outer end of the circular arc is connected to a radially inner end of the first segment, an inner end of a side surface is the radially inner end of the first segment.
Iio does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 165°, or a distance in the radial direction between an end of the turned-up portion and the inner end of the side surface is not greater than 5 mm.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
And as discussed in the Figures note above, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to a distance in the radial direction between an end of the turned-up portion and the inner end of the side surface is not greater than 5 mm. Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the turned-up portion and inner end of the side surface being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having an obtuse angle between the first and second segments in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capability of preventing the occurrence of bareness of rubber as suggested by Ikeda; and have the claimed distance between an end of the turned-up portion and the inner end of the side surface as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Regarding claim 19, As to a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm. Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the tread base and second bending point being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having the claimed distance between the tread base and the second bending portion as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2006/0070691 A1), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 17, Iio discloses a pneumatic tire. The tire includes a tread including a tread surface 18; and a contour of an outer surface of each side portion of the tire that includes: a first segment that is a straight line, a second segment that is a straight line and that is continuous with the first segment, and a third segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a first bending point.

    PNG
    media_image1.png
    351
    727
    media_image1.png
    Greyscale

The contour further includes a second bending point that is a connection point of the third segment and the second segment, the first bending point and the second bending point are covered by the tread surface 18 of the tire in a radial direction of the tire. And the contour includes a projection at one or more of the first and second bending points, and the projection is disposed on an outer side of two adjacent segments among the first, second, and third segments.
Iio does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 175°, or a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
And as discussed in the Figures note above, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm. Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the tread base and second bending point being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having an obtuse angle between the first and second segments in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capability of preventing the occurrence of bareness of rubber as suggested by Ikeda; and have the claimed distance between the tread base and the second bending portion as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 2006/0070691 A1), in view of Ikeda (US 2001/0002604 A1 – of record, family member EP 1106396).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 18, Iio discloses a pneumatic tire. The tire includes a tread including a tread surface 18; and a contour of an outer surface of each side portion of the tire that includes: a first segment that is a circular arc, a second segment that is a circular arc and that is continuous with the first segment, and a third segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a first bending point.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second bending point)][AltContent: textbox (First bending point)][AltContent: textbox (Third segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First segment)]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[AltContent: textbox (Second segment)]

The contour further includes a second bending point that is a connection point of the third segment and the second segment, the first bending point and the second bending point are covered by the tread surface 18 of the tire in a radial direction of the tire. And the contour includes a projection at one or more of the first and second bending points, and the projection is disposed on an outer side of two adjacent segments among the first, second, and third segments.
Iio does not explicitly disclose an angle between the first segment and the second segment that opens toward an inside of the tire is an obtuse angle that is not greater than 165°, or a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm.
Ikeda discloses a tire and mold for manufacturing thereof, to include an improvement in a lower sidewall portion being capable of preventing the occurrence of bareness of rubber on the tire outer face, see [0001]. The mold is configured to form a contour on the tire whereby an upper sidewall profile 2A1 intersects a lower sidewall profile 2A2 at the point (b) with an obtuse angle, see [0032] and Fig. 3. It being noted that the regions forming the obtuse angle are substantially straight, see Fig. 3. 
And as discussed in the Figures note above, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In this case, the obtuse angle between the segments of Ikeda are close enough that one would readily envision the use of such a high obtuse angle.
[AltContent: arc]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to a distance in the radial direction between a base of the tread and the second bending point is not greater than 5 mm. Applicant has not provided a benefit for nor a conclusive showing of unexpected results to establish a criticality for the claimed distance between the tread base and second bending point being not greater than 5.0 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Iio having an obtuse angle between the first and second segments in the claimed manner as taught by Ikeda to provide the tire with a means for improving a lower sidewall portion and capability of preventing the occurrence of bareness of rubber as suggested by Ikeda; and have the claimed distance between the tread base and the second bending portion as: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04 (IV).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749